J-S28004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    GILBERTO PEREZ                              :
                                                :
                       Appellant                :   No. 1602 MDA 2021

       Appeal from the Judgment of Sentence Entered December 6, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0000643-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                         FILED: OCTOBER 24, 2022

       Appellant, Gilberto Perez, appeals from the judgment of sentence

entered on December 6, 2021 following his jury trial convictions for

aggravated assault with a deadly weapon and simple assault.1 On this direct

appeal, Appellant’s counsel has filed both a petition for leave to withdraw and

an accompanying brief pursuant to Anders v. California, 386 U.S. 738

(1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We

conclude    that Appellant's counsel           has complied with the    procedural

requirements necessary to withdraw.                 Moreover, after independently

reviewing the record, we conclude that the instant appeal is wholly frivolous.

Therefore, we grant counsel's petition for leave to withdraw and affirm

Appellant's judgment of sentence.

____________________________________________


1   18 Pa.C.S.A. §§ 2702(A)(4) and 2701, respectively.
J-S28004-22



      We briefly summarize the facts and procedural history of this case as

follows. On April 11, 2021, Appellant and Luis Hernandez were involved in an

altercation outside the One Stop convenience store in Schuylkill County,

Pennsylvania. N.T., 10/25/2021, at 18-20. At trial, Hernandez testified that

the two men got into a verbal argument and Appellant cut Hernandez’s finger

with a box cutter. Id. at 20-21. Appellant also bit Hernandez on the inner

part of his arm, drawing blood.     Id. at 26-29.   Hernandez returned home

where his wife was cleaning his wounds when Appellant came to the residence

and knocked on the door. Id. at 24-25. Appellant brandished a kitchen knife

and demanded the return of a cellular telephone. Id. at 25. Hernandez went

outside holding a pocketknife. Id. at 41-42. Hernandez testified that he put

his knife on the ground, hoping Appellant “would do the same[,]” but Appellant

grabbed the pocketknife and wielded both knives against Hernandez. Id. at

42-43.   Hernandez grabbed a shovel to protect himself, but did not strike

Appellant with it.   Id. at 43.   Officer Cody Applegate with the Shenadoah

Borough Police Department arrived on the scene.        Id. at 44-45.    Officer

Applegate testified that the police “were called for a fight involving weapons”

and when he arrived, he observed Appellant “holding two knives” and

Hernandez “had a shovel.” Id. at 46. The police detained both men. Id.

Hernandez had a “stab wound on … his left hand, his ring finger” that “was

severely bleeding.” Id. at 47. The wound “just kept bleeding” despite having

been cleaned and there was “blood all over the shovel that [Hernandez] was

holding and there was some blood on the ground as well.”        Id. at 47-48.

                                     -2-
J-S28004-22



Officer Applegate observed a bleeding bite mark on one of Hernandez’s arms.

Id. at 49.     The police called for an ambulance to take Hernandez to the

hospital. Id. Hernandez received six stitches to his finger, and, at trial, he

showed the scar to the jury. Id. at 27-28. Hernandez testified that he had

difficulty using his injured hand for a month following the incident. Id. at 28.

       At the conclusion of trial on October 25, 2021, the jury convicted

Appellant of the aforementioned crimes.2          The trial court ordered the

preparation of a presentence investigation report prior to sentencing. N.T.,

12/6/2021, at 2-3. On December 6, 2021, the trial court sentenced Appellant

to 30 to 120 months for aggravated assault with a deadly weapon. Id. at 11.

The simple assault conviction merged for sentencing purposes.         Id.   This

timely appeal resulted.3

       Before reviewing the merits of the appeal, this Court must first

determine whether appointed counsel has fulfilled the necessary procedural

requirements for withdrawing as counsel. Commonwealth v. Miller, 715

A.2d 1203, 1207 (Pa. Super. 1998).               To withdraw under Anders,

____________________________________________


2 The jury also determined that Appellant was not guilty of aggravated assault
pursuant to 18 Pa.C.S.A. § 2702(A)(1) (attempts to cause serious bodily injury
or causes injury with extreme indifference).

3  Appellant filed a notice of appeal on December 8, 2021. On December 20,
2021, the trial court directed Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). On January 14, 2022,
counsel for Appellant filed a concise statement indicating that he intended to
file an appellate brief pursuant to Anders. As such, the trial court entered an
order on March 7, 2022, indicating that it would not file an opinion pursuant
to Pa.R.A.P. 1925(a)(1).

                                           -3-
J-S28004-22



court-appointed counsel must satisfy certain technical requirements.         First,

counsel must “petition the court for leave to withdraw stating that, after

making a conscientious examination of the record, counsel has determined

that the appeal would be frivolous.”     Miller, 715 A.2d at 1207. Second,

counsel must file an Anders brief, in which counsel:

      (1) provide[s] a summary of the procedural history and facts, with
      citations to the record; (2) refer[s] to anything in the record that
      counsel believes arguably supports the appeal; (3) set[s] forth
      counsel's conclusion that the appeal is frivolous; and (4) state[s]
      counsel's reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361; see also Commonwealth v. Smith, 700 A.2d

1301, 1304 (Pa. Super. 1997) (“[C]ounsel seeking to withdraw under Anders

is required to flag any issues that the defendant wishes to raise, as well as

any other claims necessary to the effective appellate presentation of those

issues.”). Finally, counsel must furnish a copy of the Anders brief to his or

her client and advise the client “of [the client's] right to retain new counsel,

proceed pro se or raise any additional points worthy of this Court's attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

      If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5; see also

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

                                     -4-
J-S28004-22



banc) (holding that the Anders procedure requires this Court to review “the

entire record with consideration first of the issues raised by counsel. ... [T]his

review does not require this Court to act as counsel or otherwise advocate on

behalf of a party. Rather, it requires us only to conduct a review of the record

to ascertain if[,] on its face, there are non-frivolous issues that counsel,

intentionally or not, missed or misstated. We need not analyze those issues

of arguable merit; just identify them, deny the motion to withdraw, and order

counsel to analyze them”). It is only when all of the procedural and

substantive requirements are satisfied that counsel will be permitted to

withdraw.

      Here, counsel complied with all of the aforementioned procedural

obligations. Counsel filed an Anders’ brief and application to withdraw with

this Court on June 22, 2022.      Attached to the Anders’ brief was a letter

advising Appellant of his rights. Appellant has not responded to the petition

to withdraw or the Anders’ brief.      We must, therefore, review the entire

record and analyze whether this appeal is, in fact, wholly frivolous. In his

Anders’ brief, counsel flags the following issue Appellant wishes to raise:

      1. Was the evidence presented at trial sufficient to sustain a
         conviction?

Anders’ Brief at 4.

      “[W]ith respect to [appellate] sufficiency review, our standard of review

is de novo, however, our scope of review is limited to considering the evidence

of record, and all reasonable inferences arising therefrom, viewed in the light


                                      -5-
J-S28004-22



most    favorable    to   the    Commonwealth       as   the    verdict   winner.”

Commonwealth v. Rushing, 99 A.3d 416, 420–421 (Pa. 2014) (citation

omitted).    We examine whether “the evidence at trial and all reasonable

inferences therefrom are sufficient for the trier of fact to find that each

element of the crimes charged is established beyond a reasonable doubt.”

Commonwealth v. Cannavo, 199 A.3d 1282, 1290 (Pa. Super. 2018)

(citation omitted). Furthermore:

       The facts and circumstances established by the Commonwealth
       need not preclude every possibility of innocence.          Any doubt
       raised as to the accused's guilt is to be resolved by the fact-finder.
       We will not disturb the verdict unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances.

Id. (internal citations, quotations, and brackets omitted).

       Appellant was convicted of aggravated assault with a deadly weapon.

“A person is guilty of aggravated assault if he … attempts to cause or

intentionally causes bodily injury to another with a deadly weapon.”            18

Pa.C.S.A. § 2702(a)(4). A person acts intentionally in causing bodily injury to

another with a deadly weapon if it is his conscious objective to engage in

conduct which causes such a result. See 18 Pa.C.S.A. § 302(b)(1)(i). “Bodily

injury” is defined as an “impairment of physical condition or substantial pain.”

18 Pa.C.S.A. § 2301. We have previously determined that a box cutter is a

deadly weapon. See Commonwealth v. Rhoads, 273 A.3d 1031 (Pa. Super.




                                       -6-
J-S28004-22


2022) (unpublished memorandum).4 In this case, there is no dispute that

Appellant sliced the victim’s finger with a box cutter and that the injury caused

severe bleeding which required six stitches at the hospital. Moreover, from

our independent review of the certified record, there was ample and sufficient

evidence upon which the jury could conclude that Appellant’s actions were

intentional rather than accidental. The Commonwealth presented evidence

that Appellant swung the box cutter “close to [the victim’s] face” but the victim

defensively put his hand up and sustained injury to his finger as a result. N.T.,

10/25/2021, at 22.

       Appellant was also convicted of simple assault. “A person is guilty of

[simple] assault if he … attempts to cause or intentionally, knowingly or

recklessly causes bodily injury to another[.]” 18 Pa.C.S.A. § 2701(a)(1). This

Court has previously determined:

       The Commonwealth need not establish the victim actually suffered
       bodily injury; rather, it is sufficient to support a conviction if the
       Commonwealth establishes an attempt to inflict bodily injury. This
       intent may be shown by circumstances, which reasonably suggest
       that a defendant intended to cause injury.

                               *               *      *

       [I]njuries that are “trivial in nature,” “noncriminal contact
       resulting from family stress and rivalries,” or a “customary part of
       modern[-]day living” do not satisfy [the bodily injury statutory]
       element. The existence of substantial pain may be inferred from
       the circumstances surrounding the use of physical force even in
       the absence of a significant injury. We have held that an individual
       who aggressively grabs the arm of another and pushes her against
____________________________________________


4 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019 may be cited for their persuasive value).

                                           -7-
J-S28004-22


      wall causes bodily injury, even though the victim did not require
      medical attention or miss work as a result and only sustained
      bruises that lasted a few days. We have likewise held that a punch
      to the face that broke the victim's glasses and caused pain for
      several days caused a bodily injury. Similarly, we have found that
      a deliberate punch with a closed fist resulting in slight swelling
      and pain was a bodily injury.

Commonwealth v. Wroten, 257 A.3d 734, 743–744 (Pa. Super. 2021)

(internal citations, original brackets, and most quotations omitted).

      Here, we conclude that the Commonwealth presented sufficient

evidence to support Appellant’s simple assault conviction. As set forth above,

the evidence showed that Appellant intentionally bit the victim’s arm during a

physical struggle. The investigating officer confirmed that the victim’s injury

was visible and bleeding. Hence, the jury was free to determine that the injury

was not: trivial in nature, noncriminal contact from a rivalry, or a customary

part of modern-day living. Accordingly, we conclude that the Commonwealth

presented sufficient evidence to support both of Appellant’s convictions.

      Finally, after independent review of the certified record, we discern no

additional, non-frivolous issues overlooked by counsel. See Commonwealth

v. Schmidt, 165 A.3d 1002, 1006 (Pa. Super. 2017) (“After determining that

counsel has satisfied the[] technical requirements of Anders and Santiago,

this Court must then conduct an independent review of the record to discern

if there are any additional, non-frivolous issues overlooked by counsel.”)

(citation and internal quotations omitted).     Hence, we affirm Appellant's

judgment of sentence and grant counsel's petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.


                                     -8-
J-S28004-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                          -9-